IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-132

                                           No. 9A22

                                   Filed 16 December 2022

     ANGELA MCAULEY, Widow of STEVEN L. MCAULEY, Deceased Employee

                  v.
     NORTH CAROLINA A&T STATE UNIVERSITY, Employer,

     and

     SELF-INSURED (CORVEL CORPORATION, Third-Party Administrator)


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 280 N.C. App. 473, 2021-NCCOA-657, affirming an Opinion and

     Award filed by the North Carolina Industrial Commission on 28 August 2020. Heard

     in the Supreme Court on 19 September 2022.


           Daggett Shuler, Attorneys at Law, by Griffis C. Shuler, for plaintiff-appellant.

           Joshua H. Stein, Attorney General, by Matthew E. Buckner, Assistant Attorney
           General, for defendant-appellee.


           HUDSON, Justice.

¶1         This case considers whether a deceased employee’s prior timely filing of a

     workers’ compensation claim for an injury is sufficient to establish the Industrial

     Commission’s jurisdiction over a dependent’s subsequent claim for death benefits

     allegedly resulting from that injury. In accordance with the relevant statutory
                               MCAULEY V. N.C. A&T STATE UNIV.

                                          2022-NCSC-132

                                        Opinion of the Court



     language, pertinent legislative history, and principle of liberal construction, we

     answer this question affirmatively: an injured employee’s timely workers’

     compensation claim establishes the Industrial Commission’s jurisdiction over that

     case, including over a dependent’s subsequent claim for death benefits. We therefore

     reverse the Court of Appeals’ ruling below and remand this case to the Industrial

     Commission.

                        I.   Factual and Procedural Background

¶2         On 30 January 2015, Mr. Steven McAuley (decedent) suffered an injury to his

     back while employed by North Carolina A&T State University (defendant).1 On 11

     February 2015, decedent filed a Form 18, Notice of Accident to Employer and Claim

     of Employee. On 21 February 2015, decedent passed away, leaving behind his

     dependent widow, Mrs. Angela McAuley (plaintiff), who now contends that decedent’s

     death was the proximate result of decedent’s prior workplace injury. On 16 March

     2015, defendant filed a Form 63 and thereafter paid medical compensation through

     September 2015 while the claim was under investigation.2

¶3         Within two weeks after decedent’s death, plaintiff attended a meeting with

     representatives from defendant’s human resources department to sign papers related



           1    Because the Industrial Commission dismissed plaintiff’s claim before any
     adjudication of the merits, we do not consider the merits of plaintiff’s claim here.
             2 According to Industrial Commission procedure, an employer may respond to a claim

     by filing a Form 63 to pay compensation “without prejudice” while investigating the claim.
     See N.C.G.S. § 97-18(d) (2021).
                              MCAULEY V. N.C. A&T STATE UNIV.

                                         2022-NCSC-132

                                       Opinion of the Court



     to decedent’s life and accidental death insurance policies. Plaintiff testified that at

     the time, she believed she was signing all the paperwork related to decedent’s death

     and the benefits to which she was entitled. Defendant’s last payment for decedent’s

     medical expenses was made on 21 September 2015.

¶4         On 18 January 2018, almost three years after decedent’s death, plaintiff sought

     death benefits by filing a Form 33 Request that Claim be Assigned for Hearing with

     the Industrial Commission. On 15 May 2018, defendant filed a Form 33R Response

     to Request that Claim be Assigned for Hearing asserting that the Industrial

     Commission lacks jurisdiction to hear plaintiff’s death benefits claim because the

     claim was filed more than two years after decedent’s death. Defendant also filed a

     motion to dismiss plaintiff’s death claim as time-barred under N.C.G.S. § 97-22 and

     § 97-24.

¶5         On 31 October 2018, Deputy Commissioner Tyler Younts filed an Opinion and

     Award denying and dismissing plaintiff’s claim with prejudice. The Opinion and

     Award concluded that the Industrial Commission did not acquire jurisdiction of

     plaintiff’s death benefits claim because, as required by N.C.G.S. § 97-24(a), the claim

     had not been filed within two years of either decedent’s accident or the last payment

     of medical compensation by defendant on 21 September 2015. On 13 November 2018,

     plaintiff appealed this Opinion and Award to the Full Commission.
                               MCAULEY V. N.C. A&T STATE UNIV.

                                           2022-NCSC-132

                                         Opinion of the Court



¶6         On 28 August 2020, the Full Commission filed its Opinion and Award denying

     plaintiff’s claim and dismissing the claim with prejudice on the grounds that

     plaintiff’s untimely filing could not grant the Commission jurisdiction over plaintiff’s

     claim. The Full Commission reasoned that because death benefits claims made by a

     dependent are distinct from workers’ compensation claims made by an injured

     employee who is still alive, “any claims made by [decedent] for workers’ compensation

     benefits cannot serve as [plaintiff]’s ‘filing of a claim’ for death and funeral benefits.”

¶7         Industrial Commission Chair Philip A. Baddour III dissented. Relying on the

     plain language of subsection 97-24(a), which merely requires that “a claim” be filed

     within the time limitation and does not distinguish between workers’ compensation

     claims and death benefits claims, the dissent would have found and concluded that

     where a deceased employee filed a Form 18 within two years of his accident at issue,

     the statute does not require his widow to file a separate death claim within two years

     of his death as a condition precedent to the widow’s right to compensation under

     section 97-38.

¶8         On 23 September 2020, plaintiff appealed the Full Commission’s ruling to the

     North Carolina Court of Appeals. Before the Court of Appeals, plaintiff argued that

     the Industrial Commission obtained jurisdiction over the case when decedent filed

     his Form 18 for workers’ compensation benefits, which met the two-year requirement

     under N.C.G.S. § 97-24, and that therefore the Commission’s ruling should be
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                         Opinion of the Court



       reversed. Defendant contended that the Commission correctly concluded that it

       lacked jurisdiction and that its decision should therefore be affirmed.

¶9           On 7 December 2021, the Court of Appeals issued a divided opinion in which

       the majority affirmed the Full Commission’s ruling. McAuley v. N.C. A&T State

       Univ., 280 N.C. App. 473, 2021-NCCOA-657. The majority disagreed with plaintiff’s

       contention that the Industrial Commission obtained jurisdiction over her claim via

       decedent’s Form 18 filing in 2015. Id. ¶ 12. Rather, the majority held that plaintiff

       did not assert a claim until the filing of her Form 33 in 2018, after the expiration of

       the two-year limitation under N.C.G.S. § 97-24. Id. The majority reasoned that

       plaintiff’s claim for death and funeral benefits arose only after decedent’s death, not

       when decedent filed the Form 18. Id. ¶ 13. Therefore, the majority reasoned, the two

       claims are separate and distinct, and the filing of the former could not establish the

       Commission’s jurisdiction over the latter. Id. The majority rejected plaintiff’s

       assertion that N.C.G.S. § 97-38 does not require a dependent to file a separate claim

       within two years. Id. ¶ 17. Because timely filing is a condition precedent under

       N.C.G.S. § 97-24, the majority reasoned that the two sections cannot be read as

       mutually exclusive provisions. Id.

¶ 10         Judge Arrowood authored a dissenting opinion in which he stated that he

       would have held that a dependent is not required to file a separate claim within a

       two-year period if a decedent’s initial claim satisfies that condition. Id. ¶ 19
                                 MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



       (Arrowood, J., dissenting). Here, the dissent reasoned, decedent complied with the

       statute’s requirement by filing his Form 18 within two years of his injury, thereby

       invoking the jurisdiction of the Industrial Commission; accordingly, the Full

       Commission erred in dismissing plaintiff’s claim for death benefits. Id. ¶ 23. The

       dissent further noted that the legislative history of N.C.G.S. § 97-24 reveals the

       legislature’s specific intent not to require “a separate claim for death benefits,” and

       that “an employee’s filing of ‘a claim’ within two years after the accident is sufficient”

       to give the Commission jurisdiction over a subsequent death benefits claim. Id. ¶ 27.

¶ 11         On 10 January 2022, plaintiff appealed the Court of Appeals’ ruling to this

       Court on the basis of Judge Arrowood’s dissenting opinion. Plaintiff again contends—

       consistent with the two dissents below—that the Commission erred in dismissing her

       claim for death benefits because the Commission’s jurisdiction was established by

       decedent’s timely filing of his workers’ compensation claim after the injury.

       Defendant again contends that the Court of Appeals and the Commission properly

       concluded that the Commission lacks jurisdiction because the statute requires

       separate and distinct claims for workers’ compensation and death benefits, and that

       plaintiff’s death benefits claim was untimely.

                                          II.   Analysis

¶ 12         Now, this Court must determine whether decedent’s timely workers’

       compensation claim adequately invokes the Industrial Commission’s jurisdiction over
                                 MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



       Plaintiff’s subsequent death benefits claim. This Court reviews the Industrial

       Commission’s conclusions of law de novo. McRae v. Toastmaster, Inc., 358 N.C. 488,

       496 (2004).

¶ 13         When a court engages in statutory interpretation, the principal goal

                     is to accomplish the legislative intent. The intent of the
                     General Assembly may be found first from the plain
                     language of the statute, then from the legislative history,
                     “the spirit of the act and what the act seeks to accomplish.”
                     If the language of a statute is clear, the court must
                     implement the statute according to the plain meaning of its
                     terms so long as it is reasonable to do so.

       Lenox, Inc. v. Tolson, 353 N.C. 659, 664 (2001) (quoting Polaroid Corp. v. Offerman,

       349 N.C. 290, 297 (1998)). In workers’ compensation cases, “the Industrial

       Commission and the courts [must] construe the [Workers’ Compensation Act]

       liberally in favor of the injured work[er]. The Act should be liberally construed to the

       end that the benefits thereof shall not be denied upon technical, narrow, and strict

       interpretation.” Cates v. Hunt Constr. Co., 267 N.C. 560, 563 (1966) (cleaned up).

¶ 14         North Carolina’s Workers’ Compensation Act governs claims for benefits by

       injured employees against their employers. N.C.G.S. § 97-1 to -101.1 (2021). The Act

       gives the Industrial Commission jurisdiction over workers’ compensation claims

       subject to certain prerequisites. Specifically, subsection 97-24(a) establishes a time

       within which an injured employee must file a claim in order to establish the
                                 MCAULEY V. N.C. A&T STATE UNIV.

                                           2022-NCSC-132

                                         Opinion of the Court



       Industrial Commission’s jurisdiction over his or her injury.      That provision, in

       pertinent part, states:

                    [t]he right to compensation under this Article shall be
                    forever barred unless (i) a claim . . . is filed with the
                    Commission or the employee is paid compensation as
                    provided under this Article within two years after the
                    accident or (ii) a claim . . . is filed with the Commission
                    within two years after the last payment of medical
                    compensation when no other compensation has been paid
                    and when the employer’s liability has not otherwise been
                    established under this Article.

       N.C.G.S. § 97-24(a) (2021). This requirement does not constitute a statute of

       limitations, but is rather a condition precedent to the right of the employee to

       establish the Industrial Commission’s jurisdiction over the case and thereby proceed

       with his claim to receive workers’ compensation. Montgomery v. Horneytown Fire

       Dep’t, 265 N.C. 553, 555 (1965) (per curiam).

¶ 15         Section 97-38 governs claims for death benefits upon the resulting death of an

       injured employee and states, in pertinent part:

                    [i]f death results proximately from a compensable injury or
                    occupational disease and within six years thereafter, or
                    within two years of the final determination of disability,
                    whichever is later, the employer shall pay or cause to be
                    paid, subject to the provisions of other sections of this
                    Article, weekly payments of compensation equal to sixty-
                    six and two-thirds percent . . . of the average weekly wages
                    of the deceased employee at the time of the accident. . . .

       N.C.G.S. § 97-38 (2021). As properly noted by the Industrial Commission and the

       Court of Appeals, N.C.G.S. §§ 97-24 and 97-38 are not mutually exclusive. See
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



       McAuley, 2021-NCCOA-657, ¶ 17. In order to seek benefits under N.C.G.S. § 97-38

       from an employer after a death that results proximately from a compensable injury,

       a claim must first be timely filed under N.C.G.S. § 97-24 to establish the

       Commission’s jurisdiction over the case.

¶ 16         Here, it is undisputed that decedent’s workers’ compensation claim was filed

       within the applicable two-year period, while plaintiff’s subsequent request for

       hearing on death benefits was not. Accordingly, the dispositive question facing this

       Court is whether N.C.G.S. § 97-24(a): (1) requires a separate and distinct death

       benefits claim to be filed within the applicable two-year time period to establish the

       Industrial Commission’s jurisdiction over the matter; or (2) allows a prior timely

       workers’ compensation claim to establish the Industrial Commission’s jurisdiction

       over a subsequent related death benefits claim. In accordance with the plain

       statutory language at issue, the relevant legislative history, and the principle of

       liberal construction, we hold the latter: an injured employee’s timely workers’

       compensation claim establishes the Industrial Commission’s jurisdiction over that

       injury, including over a dependent’s subsequent claim for death benefits allegedly

       resulting from that same injury.

¶ 17         This holding is first dictated by the plain language of N.C.G.S. § 97-24(a),

       which states, in applicable part: “[t]he right to compensation under this Article shall

       be forever barred unless (i) a claim . . . is filed with the Commission . . . within two
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



       years after the accident. . . .” As noted by both the Full Commission and the Court of

       Appeals majority below, the statutory definition of “compensation” encompasses “the

       money allowance payable to an employee or to his dependents as provided for in this

       Article.” McAuley, 2021-NCCOA-657, ¶ 11 (emphasis added) (quoting N.C.G.S. § 97-

       2(11) (2019)). As such, the statute’s reference to “compensation” does not distinguish

       between a claim made by an employee and a claim made by a dependent. Likewise,

       the words “a claim” do not distinguish between a workers’ compensation claim made

       by an injured employee and death benefit claim made by a dependent. Rather, the

       plain language of subsection 97-24(a) establishes that the Commission may obtain

       jurisdiction where “a claim . . . is filed with the Commission within two years after an

       accident.” See id. ¶ 22 (Arrowood, J., dissenting). If the General Assembly had

       intended this statute to distinguish between different types of claims, it could have

       done so; indeed, as noted further below, it did do so in earlier versions of this statute

       before removing the distinction through the amendment process.

¶ 18         The dissenting opinions at the Commission and the Court of Appeals aptly note

       this lack of distinction. In his dissent from the Full Commission’s Opinion and Award,

       Chair Baddour observed:

                    N.C.G.S. § 97-24(a) does not require that a separate death
                    benefits claim be filed within two years of the death of an
                    employee. It only requires that a claim be filed within two
                    years after “the accident.” N.C.G.S. § 97-24(a) works in
                    conjunction with [N.C.G.S.] § 97-38, which requires that
                    the death be proximately caused by the original injury and
                                MCAULEY V. N.C. A&T STATE UNIV.

                                           2022-NCSC-132

                                         Opinion of the Court



                    that the death occur within two years of a final
                    determination of disability or within six years of the injury,
                    whichever is later. Given the specificity of the overall
                    statutory framework governing entitlement to death
                    benefits, if the General Assembly desired for there to be an
                    additional filing requirement for death benefit claims, the
                    requirement would be included in the language of
                    [N.C.G.S.] § 97-24(a). Accordingly, based upon the plain
                    language of [N.C.G.S.] § 97-24(a), . . . there is no separate
                    filing requirement to seek an award of death benefits under
                    the Workers’ Compensation Act.

       Likewise, Judge Arrowood noted in his dissenting opinion at the Court of Appeals

       that “[t]he plain language of the statute does not require plaintiff to file a separate

       claim for benefits.” McAuley, 2021-NCCOA-657, ¶ 23. We agree.

¶ 19         Of course, this is not to say that a workers’ compensation claim by an injured

       employee and a death benefits claim by a dependent are the same thing. As noted by

       the Full Commission and the Court of Appeals majority, a claim for death benefits is

       a distinct claim with a distinct claimant that—by definition—cannot be brought by

       the employee who suffered the injury. It is true, therefore, that a dependent’s right

       to death benefits does not arise until the employee’s death. See Booker v. Duke Med.

       Ctr., 297 N.C. 458, 466 (1979) (“[A] dependent[’s] right to compensation is an original

       right enforceable only after the employee’s death.” (cleaned up)). The distinction

       between these two types of benefits, though, does not change the fact that the

       statutory language simply refers to “a claim,” without distinguishing between the

       two. Under the plain language of the statute, once “a claim” is timely filed, the
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



       condition precedent has been satisfied and the Industrial Commission’s jurisdiction

       has been invoked over the matter. An injured employee’s timely workers’

       compensation claim for an injury thus establishes the Industrial Commission’s

       jurisdiction over a subsequent death benefits claim arising from the same injury.

¶ 20         Here, it is undisputed that “a claim” was filed with the Commission within two

       years after the accident; namely, decedent’s Form 18 claim for workers’ compensation

       was filed within two weeks of his accident. Accordingly, decedent’s claim timely met

       the condition precedent and thus invoked the Industrial Commission’s jurisdiction

       over the injury under N.C.G.S. § 97-24(a), including over plaintiff’s subsequent claim

       for death benefits arising from the same matter. This continuity of jurisdiction is

       illustrated by the Industrial Commission’s use of the same file number (I.C. No. 15-

       006996) throughout its handling of this matter, whether it was considering a filing

       regarding decedent, decedent’s estate, or plaintiff. Again, this is not to say that

       plaintiff’s claim for death benefits was functionally the same as decedent’s claim for

       workers’ compensation benefits during his life. Rather, it is to say that both constitute

       “a claim” sufficient to establish the Commission’s jurisdiction over the matter in

       accordance with the plain language of N.C.G.S. § 97-24(a).

¶ 21         Second, the legislative history of N.C.G.S. § 97-24 likewise supports this

       holding. “In construing a statute with reference to an amendment, it is presumed that

       the Legislature intended either (a) to change the substance of the original act, or (b)
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



       to clarify the meaning of it.” Childers v. Parker’s Inc., 274 N.C. 256, 260 (1968);

       accord. Colonial Pipeline Co. v. Neill, 296 N.C. 503, 509 (1979). “The presumption is

       that the legislature ‘intended to change the original act by creating a new right or

       withdrawing any existing one.’ ” Childers, 274 N.C. at 260 (quoting 1 Sutherland,

       Statutory Construction § 1930 (Horack, 3d ed. 1943)). “[I]f the legislature deletes

       specific words or phrases from a statute, it is presumed that the legislature intended

       that the deleted portion should no longer be the law.” Nello L. Teer Co. v. N.C. DOT,

       175 N.C. App. 705, 710 (2006).

¶ 22         Here, the legislative history includes instructive amendments. The statute

       originally established two distinct filing requirements, one for an injury and one for

       a death: “[t]he right to compensation under this act shall be forever barred unless a

       claim be filed with the Industrial Commission within one year after the accident, and

       if death results from the accident, unless a claim be filed with the Commission within

       one year thereafter.” The North Carolina Workmen’s Compensation Act, ch. 120, § 24,

       1929 N.C. Pub. [Sess.] Laws 117, 127 (emphasis added). Then, as noted in Chair

       Baddour’s dissenting opinion below,

                    [i]n 1955, the statute was modified to allow two years
                    (instead of one) to file a claim following an accident,
                    however the requirement to file a separate claim for death
                    benefits within one year of the date of death was
                    maintained. In 1973, the General Assembly again
                    amended [N.C.G.S.] § 97-24(a), but on this occasion, it
                    removed the language requiring that a separate claim be
                    filed for death benefits. . . . In deleting the words “if death
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                          Opinion of the Court



                    results from the accident, unless a claim be filed with the
                    Commission within one year thereafter,” the General
                    Assembly expressed its clear intent that a separate claim
                    for death benefits is not required and that an employee’s
                    filing of a claim within two years after the accident satisfies
                    any condition precedent to the Industrial Commission
                    acquiring jurisdiction with regard to a subsequent claim for
                    death benefits . . . . Based upon the principles of statutory
                    construction, . . . the deletion of the requirement to file a
                    death claim within a specified period may only be
                    reasonably interpreted as the General Assembly’s intent to
                    remove this requirement.

       (emphasis added) (citations omitted).

¶ 23         We agree: this legislative history reveals a removal of the statute’s distinction

       between the conditions precedent for a workers’ compensation claim for an injury and

       one for death benefits, thus indicating legislative intent to no longer distinguish

       between the two types of claims within the statutory requirements. This amendment

       chronology can only support the above interpretation of the statute’s plain language

       indicating that decedent’s Form 18 filing met the condition precedent for the

       Industrial Commission to exercise jurisdiction over plaintiff’s subsequent death

       benefits claim.

¶ 24         Third and finally, our holding is supported by the long-standing and oft-

       reaffirmed principle of liberal construction of the provisions of the Workers’

       Compensation Act. As noted above, it is well established that the Act “should be

       liberally construed to the end that the benefits thereof [shall] not be denied upon

       technical, narrow[,] and strict interpretation.” Cates, 267 N.C. at 553; see, e.g., Adams
                                   MCAULEY V. N.C. A&T STATE UNIV.

                                               2022-NCSC-132

                                           Opinion of the Court



       v. AVX Corp., 349 N.C. 676, 680 (1998) (noting the same). Here, that principle

       definitively supports interpreting N.C.G.S. § 97-24(a)—consistent with its plain

       language and legislative history—as not requiring a separate and distinct claim for

       death benefits after a previous claim has already met the condition precedent to

       invoke the Industrial Commission’s jurisdiction over the matter. Rather, interpreting

       the statute in accordance with the principle of liberal construction leads us to

       conclude that decedent’s timely filing of “a claim” was sufficient to invoke the

       Industrial Commission’s jurisdiction over the matter, including plaintiff’s related

       claim for death benefits.

                                        III.    Conclusion

¶ 25         Section 97-24(a) establishes that the right to compensation under the Workers’

       Compensation Act “shall be forever barred” unless “a claim . . . is filed with the

       Commission . . . within two years after the accident.” Once such a claim is timely

       filed, this condition precedent has been satisfied, and the Industrial Commission has

       jurisdiction over the matter.

¶ 26         Here, decedent’s timely claim satisfied this condition precedent and

       established the Industrial Commission’s jurisdiction over this matter. Plaintiff was

       therefore not required to file a separate claim for death benefits within the two-year

       period in order to establish the Industrial Commission’s jurisdiction over the case, in

       which the Commission’s jurisdiction had already been invoked. Accordingly, the
                         MCAULEY V. N.C. A&T STATE UNIV.

                                    2022-NCSC-132

                                  Opinion of the Court



Industrial Commission and Court of Appeals majority erred in interpreting N.C.G.S.

§ 97-24(a) as requiring a separate and distinct claim for death benefits to invoke the

Commission’s jurisdiction over plaintiff’s filing. The statute’s plain language,

legislative history, and the principle of liberal construction all establish otherwise.

Therefore, we reverse the ruling of the Court of Appeals and remand this case to the

Court of Appeals for further remand to the Industrial Commission for further

proceedings consistent with this opinion.

      REVERSED AND REMANDED.
             Justice BARRINGER dissenting.


¶ 27         At issue in this case is whether the Industrial Commission has jurisdiction

       under the Workers’ Compensation Act for a determination of death benefits when the

       dependent had not asserted a claim for compensation within two years of decedent’s

       death but the decedent had timely filed a workers’ compensation claim. In this case,

       plaintiff asserted a claim for compensation nearly three years after her husband’s

       death. Pursuant to N.C.G.S. § 97-24(a), the Industrial Commission does not have

       jurisdiction. Accordingly, I respectfully dissent.

¶ 28         On 30 January 2015, Steven McAuley suffered an injury to his back while

       working at North Carolina A&T State University. He timely filed a workers’

       compensation claim on 11 February 2015, later dying and leaving behind his wife,

       plaintiff Angela McAuley. On 18 January 2018, nearly three years after Steven

       McAuley’s death, plaintiff asserted a claim for death benefits with the Industrial

       Commission. The Industrial Commission determined that it lacked jurisdiction

       because the claim for death benefits was not timely pursuant to N.C.G.S. § 97-24(a).

       On appeal to the Court of Appeals, the Industrial Commission’s opinion and award

       was affirmed. McAuley v. N.C. A&T State Univ., 280 N.C. App. 473, 2021-NCCOA-

       657, ¶ 18. Plaintiff now appeals to this Court.

                                           I.   Analysis

¶ 29         Subsection 97-24(a) states, in relevant part:
                                MCAULEY V. N.C. A&T STATE UNIV.

                                            2022-NCSC-132

                                        Barringer, J., dissenting



                    The right to compensation under this Article shall be
                    forever barred unless (i) a claim or memorandum of
                    agreement as provided in [N.C.]G.S. [§] 97-82 is filed with
                    the Commission or the employee is paid compensation as
                    provided under this Article within two years after the
                    accident or (ii) a claim or memorandum of agreement as
                    provided in [N.C.]G.S. [§] 97-82 is filed with the
                    Commission within two years after the last payment of
                    medical compensation when no other compensation has
                    been paid and when the employer’s liability has not
                    otherwise been established under this Article.

       N.C.G.S. § 97-24(a) (2021) (emphases added). Subsection 97-24(a) is not a statute of

       limitations. See Montgomery v. Horneytown Fire Dep’t, 265 N.C. 553, 555 (1965).

       Rather, “satisfaction of the timely-filing requirement is a condition precedent to the

       exercise of the Commission’s jurisdiction.” See Cunningham v. Goodyear Tire &

       Rubber Co., 381 N.C. 10, 2022-NCSC-46, ¶ 25.

¶ 30         As the Court of Appeals noted, “[w]hile death benefits are not specifically

       mentioned in [N.C.G.S. § 97-24(a)], the text of the statute refers to ‘compensation,’ a

       term defined in [N.C.G.S. § 97-2(11)] as encompassing ‘the money allowance payable

       to an employee or to his dependents as provided for in this Article, and includes

       funeral benefits provided herein.’ ” McAuley, ¶ 11 (first quoting N.C.G.S. § 97-24(a)

       (2017); and then quoting N.C.G.S. § 97-2(11) (2019)). Accordingly, N.C.G.S. § 97-24(a)

       contemplates “the timeliness of death claims.” Id.

¶ 31         Furthermore, subsection 97-24(a) broadly states that “[t]he right to

       compensation under this Article shall be forever barred” unless a claim is filed within
                                 MCAULEY V. N.C. A&T STATE UNIV.

                                             2022-NCSC-132

                                         Barringer, J., dissenting



       two years. N.C.G.S. § 97-24(a) (emphasis added). Because N.C.G.S. § 97-38 is “under

       [Article 1],” the time limitation for filing a claim for death benefits under the Workers’

       Compensation Act is governed by N.C.G.S. § 97-24(a). N.C.G.S. §§ 97-24(a), -38

       (2021). Plaintiff did not assert a claim for death benefits within the time frame

       prescribed by N.C.G.S. § 97-24(a). Therefore, she did not satisfy the condition

       precedent required by statute. Thus, the Industrial Commission does not have

       jurisdiction under the Workers’ Compensation Act.

¶ 32         This Court has previously treated death benefits as separate and distinct from

       an employee’s workers’ compensation claim. In Wray v. Carolina Cotton & Woolen

       Mills Company, an employee failed to timely file a claim for workers’ compensation.

       205 N.C. 782, 783 (1934). The Industrial Commission dismissed the employee’s claim.

       Id. However, within one month of the employee’s death, his dependents filed a death

       benefits claim. Id. This Court held that a dependent’s claim for death benefits is “an

       original right which [is] enforceable only after [the decedent’s] death.” Id. at 784.

       Several decades later, this Court reaffirmed Wray in Booker v. Duke Medical Center.

       297 N.C. 458, 466–67 (1979) (holding that a “dependents’ claim for compensation

       [does] not arise until the employee’s death . . . North Carolina[ ] treat[s] the

       dependents’ right to compensation as separate and distinct from the rights of the

       injured employee”). In reaching its decision, the majority refuses to follow, indeed

       ignores, 90 years of this Court’s precedent.
                                 MCAULEY V. N.C. A&T STATE UNIV.

                                              2022-NCSC-132

                                        Barringer, J., dissenting



¶ 33          Since “the dependents’ right to compensation [is] separate and distinct from

       the rights of the injured employee,” id. at 467, the dependent must file “a claim or

       memorandum of agreement” with the Industrial Commission to receive death

       benefits, N.C.G.S. § 97-24(a); see N.C.G.S. § 97-38. A dependent’s right to death

       benefits is barred unless a claim for death benefits is filed within two years of the

       employee’s death. N.C.G.S. §§ 97-24(a), -38; Booker, 297 N.C. at 467.

                                        II.    Conclusion

¶ 34          Since plaintiff in this case filed her claim for death benefits nearly three years

       after her husband’s death, her claim for death benefits is untimely pursuant to

       N.C.G.S. § 97-24(a). Therefore, the Industrial Commission does not have jurisdiction

       to hear this case and the Court of Appeals’ decision should be affirmed. Despite our

       sympathy for plaintiff, we are bound by the statutes of North Carolina and our Court’s

       long-standing precedent. Any change in the jurisdictional requirements of the

       Industrial Commission must come from the legislature. See State v. Bell, 184 N.C.

       701, 705 (1922) (“Scrupulously observing the constitutional separation of the

       legislative and the supreme judicial powers of the government, we adhere to the

       fundamental principle that it is the duty of the Court, not to make the law, but to

       expound it, and to that end to ascertain and give effect to the intention of the

       Legislature . . . .”).

              Chief Justice NEWBY and Justice BERGER join in this dissenting opinion.